      Case 1:19-cv-01634-WMR Document 143 Filed 02/26/20 Page 1 of 13




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

GEORGIA ADVOCACY OFFICE
et al.,

             Plaintiffs,                         CIVIL ACTION
       v.
                                                 NO. 1:19-CV-1634-WMR-RDC
THEODORE JACKSON et al.,

             Defendants.


                                      ORDER

      This matter is before the Court on Plaintiffs’ motion to modify the preliminary

injunction. [Doc. 111]. Based on the arguments presented in the parties’ filings and

at the hearing held on February 14, 2020, the Court grants the motion to modify the

preliminary injunction and orders that the preliminary injunction entered on July 23,

2019 (Doc. 65) and finalized on September 23, 2019 (Doc. 94), shall be modified to

apply to all women with psychiatric disabilities held in the South Fulton Jail,

regardless of housing assignment. For purposes of this Order, a psychiatric disability

means a mental impairment that substantially limits one or more major life activities,

including, but not limited to, caring for oneself, learning, reading, concentrating,

thinking, and communicating. See 42 U.S.C. § 12102. As described below, the

modification ordered herein is narrowly drawn, extends no further than necessary to

correct the harm that requires preliminary relief, and is the least intrusive means
      Case 1:19-cv-01634-WMR Document 143 Filed 02/26/20 Page 2 of 13




necessary to correct that harm. See 18 U.S.C. § 3626(a)(2). In entering this Order,

the Court notes its agreement with Defendants’ assertion that Defendants are

empowered to reconfigure the South Fulton Jail as they see fit. The modification

ordered herein does not interfere with the Defendants’ discretion in that regard, but

rather serves the injunction’s basic purpose of ensuring that women with psychiatric

disabilities receive adequate out-of-cell time and mental health services, whether

they are in B-Pod, C-Pod, G-Pod, or some other area in the Jail.

                                 BACKGROUND

   A. Preliminary Injunction Order and Addendum Order

      In this case, Plaintiffs challenge Defendants’ alleged practice of isolating

women with psychiatric disabilities in solitary confinement in the South Fulton Jail.

Following three days of evidentiary hearings, the Court entered an initial preliminary

injunction on July 23, 2019. (Doc. 65). Because it was undisputed at that time that

the South Fulton Jail’s B-Pod, C-Pod, and G-Pod were “non-acute mental health

residential units” (Doc. 57 at 2), meaning that they housed women with psychiatric

disabilities, Plaintiffs referenced those three pods in defining the scope of relief

sought (see, e.g., Doc. 16-1 at 37), and the Court limited each provision of its




                                          2
       Case 1:19-cv-01634-WMR Document 143 Filed 02/26/20 Page 3 of 13




preliminary injunction order so that it applied only to “B, C, and G pod.” (Doc. 65

at 3-4).1

       In its Order of July 23 (Doc. 65), the Court noted that a “forthcoming opinion

as required by 18 U.S.C. § 3626(a)(2)” would address in detail the reasons for

entering injunctive relief. (Doc. 65 at 1). On September 23, the Court entered an

Addendum Order containing “findings of fact, conclusions of law, and a considered

determination that the relief ordered by this Court satisfies 18 U.S.C. § 3626(a)(2).”

(Doc. 94 at 1). In the Addendum Order, the Court described the evidence of

psychological harm on women with psychiatric disabilities (see Doc. 94 at 4-19),

made the findings required by § 3626(a)(2), and concluded that the addendum order

satisfied the requirements of § 3626(a)(2) (see Doc. 94 at 41-54).

    B. Undisputed Recent Changes to Housing Locations for Women with
       Psychiatric Disabilities at the South Fulton Jail

       In their motion for modification, Plaintiffs state that Defendants have recently

changed their practices regarding the housing of women with psychiatric disabilities.




1
  In relevant part, the initial order required that Defendants (a) “develop a system to
track each individual’s out of cell time within B, C and G pod”; (b) “offer “offer at
least four hours of daily out-of-cell time to each woman assigned to B-Pod, C-Pod,
and G-Pod on at least five days each week”; and (c) establish a written plan “for
providing sanitary conditions of confinement and out-of-cell therapeutic activities to
each woman assigned to B-Pod, C-Pod, or G-Pod on at least five days each week.”
(Doc. 65 at 3).



                                          3
      Case 1:19-cv-01634-WMR Document 143 Filed 02/26/20 Page 4 of 13




First, Plaintiffs allege that Defendants began holding certain women with psychiatric

disabilities for prolonged periods in the jail’s intake area, located in H-Pod, an area

that is not covered by the terms of the Court’s preliminary injunction. (Doc. 111-1

at 1, 5). Second, Plaintiffs allege that Defendants temporarily converted at least one

cell in D-Pod to a non-acute mental health housing unit that likewise was not covered

by the preliminary injunction’s terms. See id. Third, Plaintiffs allege that G-Pod

currently houses both women with psychiatric disabilities and women without such

disabilities who are in disciplinary segregation. See id. Plaintiffs presented various

declarations in support of their assertions. (See e.g., Childs Decl. ¶¶ 3-8, 10; P.R.

Decl. ¶¶ 5-7; O.A. Decl. ¶ 3, 6-7).

      The Plaintiffs’ allegations about jail reconfiguration appear to be undisputed

by Defendants. Defendants have stated, both in their response brief and at the

February 14 hearing, that it has been necessary to reconfigure inmates’ housing

locations within the jail. See, e.g., Doc. 120 at 5, n.1 (noting a “spike in the

population of inmates” which has required that inmates be housed in “alternative

locations within the Jail”); Doc. 120 at 3 (“Defendants advised this Court that with

the implementation of the MHSU, the mental health pods would change, and the jail

would be reconfigured”). In addition, Defendants agree that G-Pod houses both

women with psychiatric disabilities and women without psychiatric disabilities who




                                          4
       Case 1:19-cv-01634-WMR Document 143 Filed 02/26/20 Page 5 of 13




are in disciplinary segregation. See Doc. 120 at 3 (referring to G-Pod as the Jail’s

“disciplinary pod”).

      In summary, there appears to be no dispute that after the Court issued its

preliminary injunction orders, at least some women with serious mental illness were

moved on a long-term basis to locations in the South Fulton Jail other than B-Pod,

C-Pod, and G-Pod. There is further no dispute between the parties, and the Court

agrees, that the decision to reconfigure the Jail and to move women with psychiatric

disabilities to other areas, is completely within the discretion of the Sheriff. (Doc.

120 at 5, n.1).

                                LEGAL ANALYSIS

    A. Modification is Warranted and the Court Has the Authority to Modify.

      The Court finds that the modification sought is warranted under the

circumstances. At the July 2019 hearing, Defendants presented evidence of a plan

to reconfigure the mental health pods, and the parties agree that such reconfiguration

occurred soon thereafter.2 Additionally, the parties agree that G-Pod currently



2
   Defendants contend that women with serious mental illness held in areas of the
jail not covered by the preliminary injunction (e.g. the intake area) are receiving the
same amount of out-of-cell time as they would if housed in B- or C-Pods. Plaintiffs
appear to disagree. (Doc. 111-1 at 6). The Court need not resolve this matter for
purposes of the present motion. At the July 2019 hearing, Plaintiffs satisfied their
preliminary injunction burden to show a substantial risk of serious harm to women
with serious mental illness. The reconfiguration occurred shortly thereafter. The
risk of serious harm remains the same regardless of the letter designation of the pod

                                          5
      Case 1:19-cv-01634-WMR Document 143 Filed 02/26/20 Page 6 of 13




houses both women with psychiatric disabilities and women without psychiatric

disabilities who are in disciplinary segregation. (Doc. 120 at 3). As such, the

injunction is now both arguably overbroad (in that it applies to women in G-Pod who

do not have psychiatric disabilities), and underinclusive (in that it fails to cover

women with psychiatric disabilities who are held in other pods).

      The Court has the authority to issue a modification to the preliminary

injunction in this case. See Brown v. Plata, 563 U.S. 493, 542 (2011) (holding district

court “must remain open to a showing or demonstration by either party that the

injunction should be altered to ensure that the rights and interests of the parties are

given all due and necessary protection”); System Federation No. 91 v. Wright, 364

U.S. 642, 647 (1961) (“A continuing decree of injunction directed to events to come

is subject always to adaptation as events may shape the need.” (quoting United States

v. Swift & Co., 286 U.S. 106, 114 (1932))). In addition, Rule 54 of the Federal Rules

of Civil Procedure provides that interlocutory orders “may be revised at any time

before the entry of a judgment.” Fed. R. Civ. P. 54(b). A district court retains

jurisdiction to modify the terms of an injunction even while an appeal is pending.

See Fed. R. Civ. P. 62(d); see also Fed. R. App. P. 8(a)(1)(C) (“A party must

ordinarily move first in the district court for . . . an order . . . modifying . . . an



in which women with serious mental illness are housed. Plaintiffs need not re-prove
the risk of harm to class members at this stage.

                                          6
       Case 1:19-cv-01634-WMR Document 143 Filed 02/26/20 Page 7 of 13




injunction while an appeal is pending”). Defendants have not called into question

the Court’s authority to modify an existing injunction at this stage of the

proceedings.3

    B. The Narrow Modification Granted Satisfies 18 U.S.C. § 3626(a)(2).

       The Court examined the provisions of the original preliminary injunction and

found that they satisfy § 3626(a)(2). (Doc. 94 at 41-54). The limited modification

granted in this order is supported by the Court’s previous § 3626 findings because

the change sought by Plaintiffs would merely ensure that the preliminary

injunction’s provisions apply to women with psychiatric disabilities instead of to

designated housing areas of the jail—B, C, and G-Pod—that no longer correspond

to the class of persons that the preliminary injunction is designed to protect. The

modification is thus “proportional to the scope of the violation” and no more

intrusive than the Court’s initial preliminary injunction order. See Plata, 563 U.S. at

531.

       As stated above, the Court today modifies the final preliminary injunction to

apply to all women with psychiatric disabilities held in the South Fulton Jail,

regardless of housing assignment.4         The Court specifically finds that the

3
  Defendants instead argue that the injunction expired (Doc. 120 at 1-2, 9-11), an
issue that is discussed below.
4
 As noted above, for purposes of this Order, a psychiatric disability means a mental
impairment that substantially limits one or more major life activities, including, but
not limited to, caring for oneself, learning, reading, concentrating, thinking, and

                                          7
      Case 1:19-cv-01634-WMR Document 143 Filed 02/26/20 Page 8 of 13




modification “is narrowly drawn, extends no further than necessary to correct the

violation of the Federal right, and is the least intrusive means necessary to correct

the violation of the Federal right.” 18 U.S.C. § 3626(a)(1)(A). The Court intends for

the modification to be “final” for purposes of preliminary injunctive relief under §

3626(a)(2).

      The modification is narrowly drawn in that it identifies a discrete group of

people to whom the final preliminary injunction applies. It is not overinclusive,

since it excludes women without serious mental illness who may be housed in G-

Pod. It is not underinclusive, since it includes women with psychiatric disabilities

who may be housed in the intake area or elsewhere in the Jail. The modification

ensures that the protections afforded by this Court’s final preliminary injunction

order will reach the intended beneficiaries of that relief, while at the same time not

impeding the Sheriff’s freedom to reconfigure the Jail as he sees fit.

      For the same reasons, the modification extends no further than necessary to

correct the violation of the federal rights at issue. The modification creates no new

obligations beyond what the Court has already ordered. The same provisions giving




communicating. See 42 U.S.C. § 12102. This definition, taken from the United
States Code, limits the preliminary relief granted by narrowly defining the group of
persons who stand to benefit from the relief.




                                          8
       Case 1:19-cv-01634-WMR Document 143 Filed 02/26/20 Page 9 of 13




the Sheriff discretion to keep people in segregation in certain circumstances beyond

24 hours with appropriate safeguards (Doc. 94 at 45) continue to apply in this case

going forward.

      Finally, the modification is the least intrusive means by which to ensure that

women with serious mental illness5 receive the relief that the Court has already

determined to be necessary.      The modification will not be intrusive because

Defendants have expressed their independent intent to apply the terms of the Court’s

order to women with psychiatric disabilities, irrespective of housing assignment.

This modification simply ensures that they do so.

    C. The Court’s Preliminary Injunction Did Not Expire After 90 Days.

      Defendants contend that the preliminary injunction cannot be modified

because, under 18 U.S.C. § 3626(a)(2), it expired automatically 90 days after it was

issued. According to Defendants, a district court can only make a preliminary

injunction order extend beyond 90 days by entering “a final order, which would be

a permanent injunction.” (Doc. 120 at 9). And because the Court did not enter a




5
   For purposes of this case, the terms “serious mental illness” and “psychiatric
disability” appear to be functionally equivalent. Dr. Jeffrey Metzner defines serious
mental illness as a mental disorder that “substantially interferes with the person’s
ability to meet the ordinary demands of living.” (Doc. 38-1 at 15). The term
“psychiatric disability” likewise refers to a “mental impairment that substantially
limits one or more major life activities.” 42 U.S.C. § 12102(1)(A).

                                         9
      Case 1:19-cv-01634-WMR Document 143 Filed 02/26/20 Page 10 of 13




permanent injunction within 90 days of entering preliminary relief, Defendants

argue that the preliminary injunction is no longer in effect. (Doc. 120 at 2).

      While the Court acknowledges that this issue presents a close question, the

Court ultimately credits Plaintiffs’ interpretation of § 3626(a)(2) as more faithful to

the plain language and structure of the statute.

      18 U.S.C. § 3626(a)(2) states, in pertinent part, that “[p]reliminary injunctive

relief shall automatically expire on the date that is 90 days after its entry, unless the

court makes the findings required under subsection (a)(1) for the entry of prospective

relief and makes the order final before the expiration of the 90- day period.” 18

U.S.C. § 3626(a)(2); see United States v. Secretary, Fla. Dep’t of Corr., 778 F.3d

1223, 1228 (11th Cir. 2015) (vacating injunction where district court “did not make

those particularized findings or finalize its order”).

      “In statutory interpretation disputes, a court’s proper starting point lies in a

careful examination of the ordinary meaning and structure of the law itself.” Food

Marketing Institute v. Argus Leader Media, 139 S. Ct. 2356, 2364 (2019).

Beginning with the text of the statute, the provision at issue here requires only that

a district court finalize its preliminary injunction order within 90 days. 18 U.S.C. §

3626(a)(2). Defendants take the phrase “makes the order final” to refer to the entry

of “a permanent injunction” (Doc. 120 at 9), but the ordinary meaning of “final” is

not so limited. By its terms, all that the statute requires is “an order finalizing the


                                           10
      Case 1:19-cv-01634-WMR Document 143 Filed 02/26/20 Page 11 of 13




preliminary injunction,” not the conversion of the preliminary injunction into a

permanent injunction. Secretary, Fla. Dep’t of Corr., 778 F.3d at 1226.6

      In addition, Defendants’ interpretation of § 3626(a)(2) would render the

“unless” clause superfluous. One of the “most basic interpretive canons” is that “a

statute should be construed so that effect is given to all its provisions, so that no part

will be inoperative or superfluous, void or insignificant.” Rubin v. Islamic Republic

of Iran, 138 S. Ct. 816, 825 (2018) (quoting Corley v. United States, 556 U.S. 303,

314 (2009)). If Defendants were correct that the phrase “makes the order final”

required the entry of permanent injunctive relief, the entirety of § 3626(a)(2)’s

“unless” clause would be rendered superfluous, because a different subsection of the

statute, 18 U.S.C. § 3626(a)(1), already sets out the baseline requirements for

permanent injunctive relief in prison conditions cases. If Congress had wanted to

codify Defendants’ interpretation of the statute, it could have simply said that

preliminary injunctions automatically terminate after 90 days and omitted the

remainder of the sentence, leaving the provisions of § 3626(a)(1) to govern the

replacement of preliminary injunctive relief with permanent injunctive relief.



6  See id. at 1227 (noting that “[t]he first thing the district court must do to keep a
preliminary injunction alive past the 90-day deadline” is to make the findings
required under subsection (a)(1), and that the second is to make the order final before
the expiration of the 90-day period) (emphasis added). The Court of Appeals refers
here not to replacing a preliminary injunction with a permanent one, but to
“keep[ing] a preliminary injunction alive” during the pendency of the case.

                                           11
      Case 1:19-cv-01634-WMR Document 143 Filed 02/26/20 Page 12 of 13




      Defendants further argued at the February 14 hearing that the Court failed

specifically to state in its Addendum Order that it was a “final order.” It is true that

the Addendum Order did not contain the word “final.” However, the Court’s

Addendum Order made extensive particularized findings concerning § 3626(a)(1)

factors for the purpose of finalizing the initial preliminary injunction order pursuant

to § 3626(a)(2). The finality of the Court’s Addendum Order is implicit in its

language. (See Doc. 94 at 1 (“The instant order contains findings of fact, conclusions

of law, and a considered determination that the relief ordered by this Court satisfies

18 U.S.C. § 3626(a)(2)”)).

      While the Court appreciates the Defendants’ argument and understands that

some courts, including the Ninth Circuit Court of Appeals, have accepted the

Defendants’ proposed interpretation of § 3626(a)(2), the Court ultimately credits the

interpretation of the statute asserted by Plaintiffs in their briefing and argument. 7

The Court finds that the phrase “makes the order final,” as it is used in 18 U.S.C. §

3626(a)(2), refers to finalizing the preliminary injunction by including the required

findings so that the preliminary injunction may be extended beyond the 90-day

period during the pendency of the action or until further order of the court.



7 The Court considers that Defendants have fully preserved their objections to the
Court’s decision in this regard, both in their briefing and oral argument. Defendants
have additionally appealed this Court’s final preliminary injunction order and have
raised their argument with respect to § 3626(a)(2) in their appeal.

                                          12
      Case 1:19-cv-01634-WMR Document 143 Filed 02/26/20 Page 13 of 13




                                  CONCLUSION

      The Court GRANTS Plaintiffs’ motion to modify the preliminary injunction

(Doc. 111) and ORDERS that the preliminary injunction entered on July 23, 2019,

(Doc. 65) and finalized on September 23, 2019, (Doc. 94) shall be modified to apply

to all women with psychiatric disabilities held in the South Fulton Jail.

      IT IS SO ORDERED, this 26th day of February, 2020.




                                         13
